      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------- X
                                          :
 MELANIE RAYDO and DANIEL LANG,           :
                                          :
                          Plaintiffs,     :           18cv10919 (DLC)
                                          :
                -v-                       :          OPINION AND ORDER
                                          :
 THE CITY OF NEW YORK, NEW YORK CITY      :
 POLICE OFFICER ERIC RODRIGUEZ            :
 individually and in his official         :
 capacity, NEW YORK CITY POLICE OFFICER :
 JOHN DOE #1, individually and in his     :
 official capacity, and NEW YORK CITY     :
 POLICE OFFICERS JOHN AND JANE DOES #2- :
 #10, individually and in their official :
 capacities,                              :
                                          :
                          Defendants.     :
                                          :
 ---------------------------------------- X

APPEARANCES

For the plaintiff:
Moira Meltzer-Cohen
277 Broadway, Suite 1501
New York, NY 10007

Geoffrey St. Andrew Stewart
139 Fulton Street
Suite 508
New York, NY 10038

For the defendants:
Kaitlin Elizabeth Fitzgibbon
MaryBeth Catherine Allen
New York City Law Department
100 Church Street
New York, NY 10007
      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 2 of 23



DENISE COTE, District Judge:

     Three years after their arrest on November 25, 2015,

Melanie Raydo and Daniel Lang filed this § 1983 action against

New York City Police Officer Eric Rodriguez and the City of New

York (“City”).   Officer Rodriguez is listed as the arresting

officer on the arrest complaint but was not at the scene of the

arrests or involved with the decision to arrest the plaintiffs.

The defendants have moved for summary judgment on the claims

brought against Officer Rodriguez and for dismissal of the

remaining claims.    For the following reasons, that motion is

granted.


                               Background

I.   Factual Background

     In the early morning hours of November 25, 2015, Lang, who

identifies as transgender, and Raydo, who identifies as gender

nonbinary, left a piano bar in lower Manhattan.         A group of

passersby exchanged insults with Lang and Raydo and an

altercation ensued.    Police officers arrived at the scene,

arrested the plaintiffs and took them to the precinct station

house and some hours later to Central Booking.         The District

Attorney declined to prosecute the plaintiffs and they were

released.




                                    2
         Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 3 of 23



     The sole allegation in the complaint against Officer

Rodriguez is that he “created an official NYPD arrest worksheet

and online arrest worksheet in which he claimed in the narrative

section that Plaintiff Raydo had in some manner obstructed

government administration.”        It adds that “on information and

belief,” Officer Rodriguez was not present at the scene of the

arrests.

     In their depositions, the plaintiffs admitted that Officer

Rodriguez was not present at the scene of their arrests.             Lang

testified that she first saw him at the precinct station house

about two or three hours after her arrival there when Officer

Rodriguez was assigned to do the paperwork.           Lang explained that

“[a]ll of the information that [Officer Rodriguez] entered [into

the computer], he was given by other officers, who seemed to be

repeatedly giving him incomplete information in a way that

screwed up the paperwork, so they had to start it all over

again.     I didn’t see him enter any information that he wasn’t

given directly by someone else.”           Raydo testified that Officer

Rodriguez may have been the one who took his fingerprints at the

station house; Raydo did not remember seeing Officer Rodriguez

at the scene of the arrest.

     The computerized arrest records charge the plaintiffs with

obstruction of governmental administration and disorderly



                                       3
         Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 4 of 23



conduct for fighting/violent behavior.          Each record explains,

“At T/P/O” the plaintiff was observed fighting and acting in a

violent and reckless manner.         The reports add that, despite

efforts to contain the plaintiffs, they each proceeded to use

physical force to obstruct the police from performing official

duties.     Each report lists Officer Rodriguez as the arresting

officer.

II.   Procedural History

      The plaintiffs filed this action on November 28, 2018. 1            At

the time of the filing, the Clerk of Court notified the

plaintiffs that the case was governed by SDNY Local Civil Rule

83.10.

      The complaint brings claims against the individual

defendants -- Officer Rodriguez and unnamed officers -- pursuant

to § 1983 for humiliation on the basis of gender, false arrest,

excessive force, failure to intervene, and malicious

prosecution. 2     It brings a First Amendment claim against the City

and its agency, the New York City Police Department (“NYPD”),

for failing to implement special rules regarding the treatment



1 The plaintiffs first attempted to file this action on November
21, 2018. The deficiencies in filing were corrected on November
28.

2 The plaintiffs consent to dismissal of the malicious
prosecution claim.


                                       4
       Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 5 of 23



of transgender detainees.      It pleads a Monell claim against the

City for failing to train, supervise, and discipline NYPD

officers in connection with their treatment of transgender

detainees.   Finally, it includes a New York common law negligent

hiring claim against the City.       The plaintiffs requested a

summons for the City and Officer Rodriguez on December 28, 2018.

These two defendants were served in early January 2019.

     The City and Officer Rodriguez answered on April 22, 2019.

On April 25, an initial conference with the Court was scheduled

for October 25.    In the interim, as part of the SDNY Local Rule

83.10 process, the defendants provided automatic documentary

discovery to the plaintiffs.       That discovery included the names

of two officers involved in the plaintiffs’ arrests.           A

mediation held on July 19 was unsuccessful.         The plaintiffs were

deposed on August 6 and 8.      At no point did the plaintiffs seek

to depose Officer Rodriguez or any other NYPD officer.

     At the October 25 conference, the parties discussed the

case with the Court and a schedule for further proceedings.

Based on those discussions, a scheduling order required the

plaintiff to provide medical releases by November 1 and the

defendants to file their motion for summary judgment by December

6.   Plaintiffs’ counsel did not contact either defense counsel

or the Court before December 6 to request further time to



                                     5
         Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 6 of 23



conduct discovery.       The defendants filed the motion for summary

judgment on December 6.        The motion became fully submitted on

February 7, 2020.

     In support of their motion, the defendants provided a 56.1

Statement of Undisputed Facts and documents to which that

Statement referred.       Those documents included excerpts from the

plaintiffs’ depositions, and the arrest reports executed by

Officer Rodriguez.       In opposition to the motion, the plaintiffs

have presented a Rule 56(d) declaration, and copies of certain

NYPD documents associated with their arrests as well as excepts

from their depositions.        The plaintiffs also responded to the

defendants’ 56.1 Statement, and the defendants submitted a reply

to that response. 3


                                  Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”           Fed. R. Civ. P.

56(a).     “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the


3 The defendants object to the form and substance of the
plaintiffs’ 56.1 Statement. The Court has ignored that
statement to the extent its assertions are not supported by
reference to evidentiary material that has been provided to the
Court.

                                       6
      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 7 of 23



nonmoving party.”    Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).

“Where, as here, the party opposing summary judgment bears the

burden of proof at trial, summary judgment should be granted if

the moving party can point to an absence of evidence to support

an essential element of the nonmoving party’s claim.”          Gemmink

v. Jay Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015).         In making

this determination, the court “draws all inferences in favor of

the nonmoving party.”    Id.   Only disputes over material facts

will properly preclude the entry of summary judgment.          Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         “An issue of

fact is genuine and material if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

     Once the moving party has cited evidence showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted). “[C]onclusory statements, conjecture, and inadmissible

evidence are insufficient to defeat summary judgment,” Ridinger

v. Dow Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011)



                                    7
         Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 8 of 23



(citation omitted), as is “mere speculation or conjecture as to

the true nature of the facts.”         Hicks v. Baines, 593 F.3d 159,

166 (2d Cir. 2010) (citation omitted).

     Officer Rodriguez has moved for summary judgment on each of

the § 1983 claims brought against him.          The City has moved for

dismissal of the Monell claim against it on the ground that the

complaint fails to state such a claim.          Finally, the City has

requested that the Court decline to exercise supplemental

jurisdiction over the remaining state law claim.            The plaintiffs

have requested that discovery be reopened pursuant to Rule

56(d).     Each of these issues is addressed in turn.

I.   Officer Rodriguez’s Liability

     In order to prevail on a § 1983 claim, a plaintiff must

show “the violation of a right secured by the Constitution and

laws of the United States” and that “the alleged deprivation was

committed by a person acting under color of state law.”             Jones

v. Cty. of Suffolk, 936 F.3d 108, 114 (2d Cir. 2019) (citation

omitted).     A defendant’s conduct must be a proximate cause of

the claimed violation in order to find that the defendant

deprived the plaintiff of his rights.          Martinez v. California,

444 U.S. 277, 285 (1980).        Where, as here, a plaintiff brings

claims against a defendant in his individual capacity, the

“personal involvement of [the] defendant[] in alleged



                                       8
      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 9 of 23



constitutional deprivations is a prerequisite to an award of

damages.”   Victory v. Pataki, 814 F.3d 47, 67 (2d Cir. 2016), as

amended (Feb. 24, 2016).

     “A section 1983 claim for false arrest is substantially the

same as a claim for false arrest under New York law.”          Jenkins

v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007) (citation

omitted).   A false arrest claim under New York law requires a

plaintiff to prove “(1) the defendant intended to confine the

plaintiff, (2) the plaintiff was conscious of the confinement,

(3) the plaintiff did not consent to the confinement and (4) the

confinement was not otherwise privileged.”        Liranzo v. United

States, 690 F.3d 78, 95 (2d Cir. 2012) (citation omitted).

     “To avoid liability for a claim of false arrest, an

arresting officer may demonstrate that either (1) he had

probable cause for the arrest, or (2) he is protected from

liability because he has qualified immunity.”        Simpson v. City

of New York, 793 F.3d 259, 265 (2d Cir. 2015) (citation

omitted).   An officer “has probable cause to arrest when he or

she has knowledge or reasonably trustworthy information of facts

and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.”        Garcia v. Does, 779

F.3d 84, 92 (2d Cir. 2015) (citation omitted).         “Probable cause



                                    9
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 10 of 23



is determined on the basis of facts known to the arresting

officer at the time of the arrest.”      Shamir v. City of New York,

804 F.3d 553, 557 (2d Cir. 2015) (citation omitted).         “[U]nder

the collective or imputed knowledge doctrine, an arrest is

permissible where the actual arresting officer lacks the

specific information to form the basis for probable cause but

sufficient information to justify the arrest was known by other

law enforcement officials initiating the investigation.”          Brown

v. City of New York, 798 F.3d 94, 99 (2d Cir. 2015) (citation

omitted).

     As recognized by their complaint, the plaintiffs do not

believe that Officer Rodriguez was present at their arrest.            In

bringing this motion for summary judgment, the defendants have

offered evidence that Officer Rodriguez was not at the scene of

the arrests and that his only role was to serve as the

designated “arresting officer” for purposes of the arrest

paperwork.   Indeed, as Lang explained during her deposition,

hours after her arrest other officers dictated to Officer

Rodriguez information regarding the arrests as he labored to

enter that information into the precinct’s computer terminal.

As it concerns the allegation of false arrest against Officer

Rodriguez, he was entitled to rely on his fellow officers’




                                   10
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 11 of 23



description of events to establish probable cause for the

arrests.   Brown, 798 F.3d at 99. 4

     The plaintiffs have offered no evidence raising a question

of fact regarding any other involvement that Officer Rodriguez

had in their arrest or in any of the other activities of which

they complain.   The plaintiffs speculate that the pedestrians

with whom they had the altercation may have been plainclothes

NYPD officers and they assert that the uniformed officers who

took them into custody and brought them to the precinct station

house had no probable cause to arrest them.        But they have

offered no evidence tying Officer Rodriguez to any of that

conduct.

     Ordinarily, a § 1983 false arrest complaint names as

defendants the officers who placed a plaintiff under arrest.

This complaint listed those individuals as John Doe defendants

but never named them.    While the City apparently provided the

names of two of those officers to the plaintiffs as part of the

Local Rule 83.10 automatic disclosures, the plaintiffs never

sought to amend their complaint to add them as named defendants.

Under Local Rule 83.10, within six weeks of the filing of the

first answer plaintiffs may amend their complaint to add


4 Officer Rodriguez may also have taken Raydo’s fingerprints.
The plaintiffs do not contend, however, that there was any
violation of law in his possible performance of that act.

                                   11
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 12 of 23



additional parties without leave of the Court.        The failure to

amend the complaint to add the names of the officers who placed

the plaintiffs under arrest may be attributable to the fact that

this action was filed near the end of the three-year statute of

limitations period for a § 1983 claim.       In any event, the

failure or inability to name and serve the responsible officers

does not permit the plaintiffs to substitute Officer Rodriguez

for them.

     The plaintiffs make the following arguments in opposition

to this motion for summary judgment, in addition to their Rule

56(d) application for further discovery, which is addressed

below.   They contend that an entry in Officer Rodriguez’ memo

book -- “fight broke out. (Questionable.)” -- raises a question

of fact as to whether Officer Rodriguez was present at the scene

of the arrest.   It does not.    A memo book customarily records an

officer’s activities.    The memo book does not record that

Officer Rodriguez was present at the scene of the arrest.          In

fact, that entry -- recorded at 1:53 a.m. -- states that the

“[a]rrest [was] verified by” another officer.        This brief entry

is entirely consistent with the plaintiffs’ sworn testimony that

they first encountered Officer Rodriguez at the station house

and that he was assigned to be the arresting officer for

purposes of the paperwork that typically accompanies an arrest.



                                   12
       Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 13 of 23



       The plaintiffs next contend that the narrative section of

the arrest report, which Officer Rodriguez entered into the

computer, makes it appear that he personally observed the

plaintiffs’ unlawful acts that were described there.           It does

not.    There is nothing that suggests that he personally

witnessed the acts described in the report.

       Finally, the plaintiffs argue that the NYPD should not be

permitted to evade responsibility when it was the acts of the

assailants, who the plaintiffs believe may have been NYPD

plainclothes officers, which made it difficult for the

plaintiffs to identify the officers who took them into custody.

Raydo asserts that he was rendered unconscious by the unprovoked

assault and Lang says that her glasses were knocked off. 5           This

argument does not relieve the plaintiffs of their obligation to

offer evidence that Officer Rodriguez is legally responsible for

the decision to place them under arrest.         The plaintiffs’ brief

in opposition to this motion concedes that the plaintiffs do not

recall Officer Rodriguez being at the scene of their arrests.

Moreover, as explained above, during the discovery period the




5 Nor is it accurate for the plaintiffs to argue that the conduct
of the presumed NYPD officer-assailants prevented them from
making any identification of the officers who placed them under
arrest. During their deposition testimony, the plaintiffs gave
physical descriptions of the officers at the scene and ruled out
Officer Rodriguez as being among them.

                                     13
      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 14 of 23



City identified two of the officers who placed the plaintiffs

under arrest.    If it had not, the plaintiffs could have sought

assistance from the Court.

II.   New York City’s Liability

      The complaint brings a Monell claim against the City.             See

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658

(1978).   As explained in the complaint, this claim is premised

on the assertion that “the individual defendants felt empowered

to arrest plaintiff[s] without probable cause and then fabricate

and swear to a false story to cover up their blatant violations

of plaintiff’s [sic] constitutional rights.”         The City has moved

to dismiss the Monell claim brought against it on the ground

that the complaint fails to plead a cause of action.

      While there is no “heightened pleading standard” for

complaints alleging municipal liability under § 1983, Leatherman

v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507

U.S. 163, 168 (1993), a complaint does not “suffice if it

tenders naked assertion[s] devoid of further factual

enhancement.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted).     A municipality can be held liable under §

1983 if its employee violated a plaintiff’s rights pursuant to

      a policy statement, ordinance, regulation, or decision
      officially adopted and promulgated by that body’s
      officers, or pursuant to governmental “custom” even



                                    14
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 15 of 23



     though such a custom has not received formal approval
     through the body’s official decisionmaking channels.

Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000) (citation

omitted).   One way for plaintiffs to plead such a policy or

custom is to “allege a persistent or widespread municipal policy

or custom with the force of law that enabled the discrimination”

against them.   Littlejohn v. City of New York, 795 F.3d 297, 315

(2d Cir. 2015).   A plaintiff sufficiently alleges that such a de

facto policy or custom had the force of law where he pleads

facts that raise the inference that “the alleged practice was so

manifest as to imply the constructive acquiescence of senior

policymaking officials.”     Hu v. City of New York, 927 F.3d 81,

106 (2d Cir. 2019) (citation omitted).       Alleging a pattern of

specific instances of unconstitutional targeting may be

sufficient to raise an inference that the municipality

acquiesced to the illegal custom or practice, but the complaint

must “allege facts to suggest that this larger pattern of

targeting qualifies as widespread, persistent, or otherwise

manifest behavior.”    Id.

     A plaintiff can also allege a municipal policy where “a

local government’s decision not to train certain employees about

their legal duty to avoid violating citizens’ rights” results in

an injury to a plaintiff’s constitutional rights.         Connick v.

Thompson, 563 U.S. 51, 61 (2011).       “To state a failure-to-train

                                   15
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 16 of 23



claim, a plaintiff must allege that a municipality’s failure to

train its employees in a relevant respect amounted to deliberate

indifference to the rights of persons with whom the untrained

employees come into contact.”     Hernandez v. United States, 939

F.3d 191, 206 (2d Cir. 2019) (citation omitted).        “A

municipality is deliberately indifferent where it fails to act

when it has actual or constructive notice, generally from a

pattern of similar constitutional violations by untrained

employees, that its training program is deficient.”          Id. at 207

(citation omitted). 6   Where the complaint asserts that a

plaintiff’s injury arose from city employees’ adherence to a

municipal policy, it fails to plead that the plaintiffs’ injury

was due to a “faulty training program.”       Id. at 209-10.

     The complaint does not describe a pattern of false arrests

of transgender persons to support a Monell claim against the


     6 To ultimately prevail on the Monell claim, “plaintiffs
must identify a specific deficiency in the city’s training
program and establish that that deficiency is closely related to
the ultimate injury, such that it actually caused the
constitutional deprivation.” Wray v. City of New York, 490 F.3d
189, 196 (2d Cir. 2007) (citation omitted). See also Outlaw v.
City of Hartford, 884 F.3d 351, 373 (2d Cir. 2018) (citation
omitted) (“[T]he plaintiff must show a direct causal link
between a municipal policy or custom and the alleged
constitutional deprivation.”); Okin v. Vill. of Cornwall-On-
Hudson Police Dep’t, 577 F.3d 415, 440 (2d Cir. 2009) (“A
pattern of misconduct, while perhaps suggestive of inadequate
training, is not enough to create a triable issue of fact on a
failure-to-train theory.”).


                                   16
        Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 17 of 23



City.    In opposition to this motion, plaintiffs appear to rely

principally on a failure-to-train theory to support their Monell

claim.    They argue that the City has failed to train NYPD

officers to comply with the City’s own policies, as embodied in

the City’s 2012 revision to the NYPD Patrol Guide that addressed

the treatment of transgender persons (“2012 Revision”). 7            They

point to two allegations in their complaint as support for their

Monell claim:      (1) citations to the docket numbers of twelve

civil lawsuits apparently brought by transgender individuals

against the City and Amtrak police officers between 2011 and

2018, and (2) a 2017 article in The Village Voice (“2017 Village

Voice article”).

     Plaintiffs’ first set of allegations, a string cite to

twelve civil actions, does not adequately plead the existence of

a municipal policy of making false arrests of transgender

individuals, whether due to a de facto policy or a failure to

train.    The complaint contains no explanation of the allegations

or outcomes in any of the twelve actions.          Four of the twelve

citations, however, are to court decisions.           When those four

decisions are read, only one concerns the NYPD’s basis for

arresting transgender persons -- specifically, for the alleged




7 The 2012 Revision largely concerned the appropriate treatment
of transgender persons following their arrest.

                                      17
        Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 18 of 23



violation of the City ordinance against loitering for the

purpose of prostitution.       D.H. v. City of N.Y., 309 F. Supp. 3d

52, 74 (S.D.N.Y. 2018).       Those allegations have no parallel

here.    In this case, the police responded to an altercation on

the street.     The complaint’s naked assertion that these twelve

actions involve “similar conduct” does not suffice to plead that

the City has a discriminatory policy.

     Nor does the citation to the 2017 Village Voice article

supply facts that allow plaintiffs’ claims to proceed against

the City.     The complaint does not describe the content of the

article.     When the article is read, the reason for that omission

becomes obvious.      The article describes the conditions of

transgender detainees in the custody of the New York City

Department of Corrections, in particular the creation of a

special housing unit on Rikers Island.          It does not describe

instances in which transgender persons were falsely arrested.

     Plaintiffs’ failure-to-train theory of municipal liability

fares no better.      Plaintiffs argue in opposition to this motion

that the City was on notice that officers patrolling the Sixth

Precinct require training in the treatment of transgender

individuals.     In particular, the plaintiffs assert that the 2012

Revision demonstrates that the City was aware of the need to

institute training to govern the interaction of officers with



                                      18
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 19 of 23



transgender persons.    Without sufficient allegations tying a

deficiency in training to the illegal arrest alleged here,

however, a simple citation to the 2012 Revision is insufficient

to state a claim.   The complaint does not include allegations

sufficient to plead that the NYPD’s training or disciplinary

system is deficient in a way that is relevant to the plaintiffs’

arrests.

III. Rule 56(d) Request for Additional Discovery

     Finally, in opposition to the motion to dismiss the Monell

claim, the plaintiffs ask for discovery to develop evidence,

especially statistics, showing that transgender detainees are

subject to misgendering, invasive searches for purposes of

determining perceived genital sex, and verbal hostility and

mockery.   Plaintiffs also seek additional discovery to ascertain

the identities of the John and Jane Doe officers they have

listed as defendants and to determine whether Officer Rodriguez

was personally involved in their arrest.       These requests are

denied.

     Rule 56(d), Fed. R. Civ. P., provides that where a party

opposing summary judgment “shows by affidavit or declaration

that, for specified reasons, it cannot present facts essential

to justify its opposition, the court may: (1) defer considering

the motion or deny it; [or] (2) allow time to . . . take



                                   19
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 20 of 23



discovery.”   Fed. R. Civ. P. 56(d).      That declaration must

detail,

     (1) what facts are sought to resist the motion and how
     they are to be obtained, (2) how those facts are
     reasonably expected to create a genuine issue of
     material fact, (3) what effort affiant has made to
     obtain them, and (4) why the affiant was unsuccessful
     in those efforts.


Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292, 303 (2d Cir.

2003) (citation omitted).     “A party seeking to delay resolution

of a summary judgment motion on the grounds that [it] has been

deprived of certain discovery materials must show that the

material sought is germane to the defense.”        Alphonse Hotel

Corp. v. Tran, 828 F.3d 146, 151 (2d Cir. 2016) (citation

omitted).   A court is free to reject a non-movant’s Rule 56(d)

request if it is based “only on speculation as to what

potentially could be discovered.”       In re Dana Corp., 574 F.3d

129, 148-49 (2d Cir. 2009) (citation omitted).        “[A] bare

assertion that the evidence supporting [the non-movant]’s

allegations is in the hands of the moving party is insufficient

to justify the denial of summary judgment.”        Id. at 149.

     Plaintiffs argue that they were denied the information they

seek because this case was governed by the discovery procedures

in SDNY Local Rule 83.10.     This mischaracterizes the automatic




                                   20
      Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 21 of 23



disclosure provided under Rule 83.10 and the procedural history

of this litigation.

      Pursuant to Rule 83.10, the City is required to provide a

plaintiff automatically with the documentation it possesses

regarding an arrest.     In this case, the City provided the

plaintiffs with the required disclosures, including material

that identified two officers associated with their arrest.

      Moreover, as Rule 83.10 states, the stay of other discovery

imposed by that rule expired at the close of mediation.

Plaintiffs did not request additional discovery after the

unsuccessful mediation in July 2019 or following the conference

on October 25, 2019.     While the defendants proceeded to take

plaintiffs’ depositions, the plaintiffs noticed no depositions.

Plaintiffs have not shown that they were diligent in the pursuit

of the information they now seek, or shown why any diligent

efforts were unsuccessful.      Furthermore, as explained above,

plaintiffs failed to state a Monell claim in the complaint.

They cannot now request additional discovery to revive a claim

that was not well-pleaded.      Accordingly, plaintiffs are not

entitled to additional discovery pursuant to Rule 56(d).

IV.   Supplemental Jurisdiction over State Law Claims

      The defendants request that the Court decline to exercise

jurisdiction over the remaining state law claim for negligent



                                    21
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 22 of 23



hiring and training of the NYPD officers.       That motion is

granted.

     A “district court[] may decline to exercise supplemental

jurisdiction over a [state law] claim . . . if . . . the

district court has dismissed all claims over which it has

original jurisdiction.”    28 U.S.C. § 1367(c)(3).      Once a court

has dismissed all federal claims, it must determine whether to

decline supplemental jurisdiction based on “the traditional

values of judicial economy, convenience, fairness, and comity.”

Catzin v. Thank You & Good Luck Corp., 899 F.3d 77, 85 (2d Cir.

2018) (citation omitted).     “In weighing these factors, the

district court is aided by the Supreme Court’s additional

guidance in [Carnegie-Mellon Univ. v.] Cohill[, 484 U.S. 343

(1988),] that in the usual case in which all federal-law claims

are eliminated before trial, the balance of factors will point

toward declining to exercise jurisdiction over the remaining

state-law claims.”   Kolari v. New York-Presbyterian Hosp., 455

F.3d 118, 122 (2d Cir. 2006).

     There is no reason in this case to depart from the ordinary

practice of dismissing the remaining state law claim.         All

federal claims have been resolved before trial and judicial

economy and comity weigh in favor of the dismissal.




                                   22
     Case 1:18-cv-10919-DLC Document 38 Filed 05/20/20 Page 23 of 23



     Plaintiffs argue that their state law claim cannot be

dismissed until further discovery is conducted.        They do not

assert that preserving the state law claim without that

discovery would promote judicial economy, convenience, fairness,

or comity.   Accordingly, the Court will not exercise

supplemental jurisdiction over the state law negligence claim.


                              Conclusion

     The defendants’ December 6 motion for summary judgment and

judgment on the pleadings is granted.       The Clerk of Court shall

enter judgment for the defendants on each of the § 1983 claims.

The Court declines to exercise supplemental jurisdiction over

the remaining state law claim for negligent hiring; it is

dismissed without prejudice to refiling in state court.



Dated:    New York, New York
          May 20, 2020


                                         __________________________
                                                 DENISE COTE
                                        United States District Judge




                                   23
